     Case 4:18-cr-00575 Document 247 Filed on 03/13/20 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
                v.                              §         CRIMINAL NO. 4:18-CR-575
                                                §         (HUGHES)
 JACK STEPHEN PURSLEY,                          §         FILED UNDER SEAL
   AKA STEVE PURSLEY                            §

           THE GOVERNMENT’S MOTION FOR COSTS OF PROSECUTION

       The United States of America, by and through undersigned counsel, respectfully submits

this memorandum, together with the declaration of Tax Division Trial Attorney Grace Albinson

(attached hereto as Exhibit A), in connection with its request that the Court impose, as part of its

sentence, allowable “costs of prosecution.” As we demonstrate below, an award of costs is a

mandatory part of the defendant’s sentence for his conviction of the tax evasion offenses contained

in Counts Two through Four. As detailed in the bill of costs (attached to the Albinson Affidavit

as Exhibit B), the allowable costs sought by the government total $24,709.64.

       A. Background

       On September 6, 2019, following a four-day trial that involved the testimony of eleven

witnesses and the introduction of over 400 exhibits, the jury convicted Pursley of all four counts

in the indictment. In particular, the jury convicted on three counts under 26 U.S.C. § 7201, which

charged Pursley with engaging in a scheme to evade the income taxes of Pursley for the tax years

2009 and 2010 (Counts Two and Three), as well as the income taxes of Shaun Mooney, Pursley’s

law client, for the tax year 2010 (Count Four). The jury also convicted Pursley on one count of

conspiracy to defraud the Internal Revenue Service under 18 U.S.C. § 371, based principally on

the same conduct charged in Counts Two through Four.


                                                 1
     Case 4:18-cr-00575 Document 247 Filed on 03/13/20 in TXSD Page 2 of 7



        B. Governing Legal Principles

        The tax evasion statute, 26 U.S.C. § 7201, provides in pertinent part that a defendant

convicted under that provision of the Internal Revenue Code “shall be fined not more than

$100,000…or imprisoned not more than 5 years, or both, together with the costs of prosecution.”

Id. (emphasis added). Congress’s use of the word “shall” in the statute means that costs must be

imposed as a mandatory component of the sentence. Indeed, as the Seventh Circuit recognized in

United States v. Jungels, 910 F.2d 1501 (1990), pursuant to both the both the tax evasion and false

return statutes,

        the district court has discretion to impose either a fine or imprisonment or both on
        a defendant. The court must however award costs. The grammatical structure of
        the statute and the use of the word ‘shall’ can only mean that the provision regarding
        costs is mandatory.

Id. at 1504. See also United States v. Procario, 361 F.2d 683, 684 (2d Cir. 1966) (tax evasion

statute “expressly provides” that defendant “is liable” for costs); United States v. Robbins, 220

Fed. App’x 859, 863 (10th Cir. 2007) (costs of prosecution mandatory under false return statute,

26 U.S.C. § 7206); United States v. Palmer, 809 F.2d 1504, 1506 (11th Cir.1987) (costs of

prosecution mandatory under identical language contained in failure-to-file-tax-return statute, 26

U.S.C. § 7203); United States v. Saussy, 802 F.2d 849, 855 (6th Cir. 1986) (same); United States

v. Wyman, 724 F.2d 684, 688 (8th Cir.1984) (same); United States v. Chavez, 627 F.2d 953, 955

(9th Cir.1980) (same).

        In addition to the mandatory “costs of prosecution” provisions contained in the tax evasion

and other tax fraud statutes noted above, another statutory provision permits the court to assess

“costs of prosecution” for a wide variety of criminal offenses. In particular, 28 U.S.C. § 1918(b),

provides that, whenever “any conviction for any offense not capital is obtained in a district court,

the court may order that the defendant pay the costs of prosecution.” Although the imposition of
                                                2
     Case 4:18-cr-00575 Document 247 Filed on 03/13/20 in TXSD Page 3 of 7



costs pursuant to § 1918(b) is discretionary and not mandatory, the statute, by its terms, applies to

all non-capital offenses. It thus applies to Pursley’s conviction under the general conspiracy

statute, 18 U.S.C. § 371.

       The government incurs myriad costs in connection with the prosecution of a criminal case.

Not all of those costs, however, can be recouped under the aforementioned statues. Rather, the

allowable “costs of prosecution” for those, like Pursley, convicted under the tax evasion and

conspiracy statutes are limited to those costs enumerated in 28 U.S.C. § 1920. See United States

v. Procario, 361 F.2d at 684; see also United States v. Stefonek, 179 F.3d 1030, 1037 (7th Cir.

1999) (Section 1920 provides the exclusive list of “costs of prosecution” that must be assessed

against criminal defendants in tax prosecutions under 26 U.S.C. §§ 7206 & 7202). The allowable

costs under § 1920, include (1) fees of the clerk and marshal; (2) fees of the court reporter for

transcripts; (3) fees for printing and witnesses; (4) fees for exemplification and copies of

documents; (5) docket fees; and (6) compensation of court-appointed experts and interpreters.

       C. Discussion

       Pursuant to the foregoing authorities, the following costs must be imposed as part of

Pursley’s sentence.

Fees for Transcripts

       The government seeks fees in the amount of $1,152.60 for the cost of grand jury transcripts

for the testimony of three witnesses. Pursuant to the requirements of the Jencks Act, 18 U.S.C. §

3500, and at the defendant’s request, the government turned over to the defendant the grand jury

transcripts prior to trial. Not only are transcript fees permitted by 28 U.S.C. § 1920, their costs are

foreseeable and reasonable and should be taxed to the defendant. See United States v.

Pommerening, 500 F.2d 92 (10th Cir. 1974) (finding the trial court did not abuse its discretion in

                                                  3
      Case 4:18-cr-00575 Document 247 Filed on 03/13/20 in TXSD Page 4 of 7



allowing costs against defendants for stenographic transcript of grand jury testimony of witnesses

not testifying at trial).

        The government also seeks fees in the amount of $1,300 for rough daily copies of the trial

transcripts. The relatively low cost of these rough transcripts was necessary for the government

because in this fact-intensive, multi-year tax fraud case, the government anticipated the need to

refer to the trial transcripts in order to prepare its closing argument and respond to matters

occurring during trial. The award of costs of a trial transcript is a matter properly committed to the

sound discretion of the court. See United States v. Procario, 361 F.2d 683 (2d Cir. 1966) (allowing

for costs of daily transcripts in prosecution for tax evasion); see also Galella v. Onassis, 487 F.2d

986, 999 (2d Cir. 1973) (allowing for costs of daily transcripts under § 1920).

Fees for Witnesses and Witness Travel Expenses

        The government seeks travel expenses and fees for six government witnesses who testified

at trial, totaling $6,287.24. 28 U.S.C. § 1821(c)(4) mandates that “[a]ll normal travel expenses

within and outside the judicial district shall be taxable as costs pursuant to Section 1920 of this

title.” Taxable costs have been held to include necessary travel and subsistence expenses of

government witnesses. See United States v. McKenna, 791 F. Supp. 1101 (E.D. La.), aff'd, 980

F.2d 1443 (5th Cir. 1992) (government was entitled to recover “costs of prosecution” for making

false tax returns, including reimbursement of witness’ travel and subsistence.) Moreover, all

witnesses for which the government seeks costs provided testimony necessary to the government’s

case against the defendant.

Fees for Exemplification and Costs of Making Copies

        The government seeks $7,126 for the cost of binders containing the government’s exhibits

for trial. Notably, the government is only seeking 50% of the total cost of these binders (the total

                                                  4
     Case 4:18-cr-00575 Document 247 Filed on 03/13/20 in TXSD Page 5 of 7



cost was $14,253) because after the binders were made, the government eliminated some trial

exhibits. The government requests only 50% of the costs of the binders because this is a

conservative estimate of the cost of copying the exhibits the government used a trial, all of which

were necessary to prove the government’s case. The government estimates that it actually

eliminated only 25% of exhibits prior to trial. Moreover, the Court should not have any pause in

ordering reimbursement to the government for these fees as they are a specifically enumerated

taxable item listed in 28 U.S.C. § 1920.

Costs of Rule 15 Deposition – Kerry Smith

       Finally, the government seeks recovery of $8,843 in costs associated with the videotaped

Rule 15 deposition of Ms. Kerry Smith that the Court granted, which took place over the course

of two days in the Isle of Man. The witness was deposed in the Isle of Man via video and audio

recording, and portions of the video recording were played by both the defense and prosecution at

trial. The requested costs comprise fees for the court reporter and videographer, including their

appearance and travel, fees for the editing of the video, and fees for the official transcript of the

deposition. 28 USC 1920(2) specifically provides for “[f]ees for printed or electronically recorded

transcripts necessarily obtained for use in the case.” This language provides strong footing for this

Court to issue costs to the prosecution for the transcript and video deposition of Ms. Smith. The

deposition was necessary to the prosecution’s case because Ms. Smith not only authenticated

exhibits used in the government’s case, but also provided key testimony via the videotaped

deposition that the prosecution used in its case in chief.

CONCLUSION

       Pursley, not the government, chose his co-conspirators and the location of his

crimes. The prosecution of this case occurred only at great expense to the government, occasioned

                                                  5
     Case 4:18-cr-00575 Document 247 Filed on 03/13/20 in TXSD Page 6 of 7



by Pursley’s own actions. The evidence showed Pursley was responsible for the hiring of multiple

attorneys (who were prosecution witnesses), and the convoluted methods of transferring the funds

to the United States through the use of numerous bank accounts. The defendant had others create

numerous foreign entities, and used a Brazilian citizen to make the so-called investments into

United States companies appear to be tax-free. This was all done by Pursley to evade the payment

of tax obligations owed by the defendant and his conspirator, Shaun Mooney. The charges for

which Pursley was convicted, therefore, necessarily entailed more travel than those ordinarily

associated with a tax prosecution. The government was obligated to incur significant costs in

gathering foreign documents and obtaining witnesses scattered throughout the nation and world.

This Court should grant the government’s conservative request for costs of prosecution.

Dated: March 13, 2020                                      Respectfully submitted,

                                                           RYAN K. PATRICK
                                                           UNITED STATES ATTORNEY

                                                           /s/ Grace E. Albinson
                                                           Grace E. Albinson
                                                           Sean Beaty
                                                           Jack A. Morgan
                                                           Trial Attorney, Tax Division
                                                           U.S. Department of Justice
                                                           150 M. Street, N.E.
                                                           Washington, D.C. 20002
                                                           (202) 616-3311
                                                           Grace.E.Albinson@usdoj.gov




                                               6
     Case 4:18-cr-00575 Document 247 Filed on 03/13/20 in TXSD Page 7 of 7



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 13, 2020, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF, which will serve a copy of this document
on all counsel of record.

                                                          /s/ Grace E. Albinson
                                                          Grace E. Albinson
                                                          Trial Attorney, Tax Division




                                             7
